UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 19-10375-AB (FFMx) Date: March 3, 2020

 

Title: Stefani Guzman Aguado v. Ford Motor Company et al

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] ORDER GRANTING UNOPPOSED MOTION
FOR REMAND

Before the Court is Plaintiff's Motion for Remand. (“Motion,” Dkt. No. 6.)
Defendant has not filed an opposition. “The failure to file any required paper, or
the failure to file it within the deadline, may be deemed consent to the granting or
denial of the motion.” Local Rule 7-12. The Court deems Defendant’s failure to
file an opposition as consent to the granting of the Motion, and GRANTS the
Motion on that basis. The hearing set for March 6, 2020 is VACATED.

This action is hereby REMANDED to the state Court from which it was
removed.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES — GENERAL Initials of Deputy Clerk CB

1
